Case: 14-1270      Document: 12      Page: 1     Filed: 05/06/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

   JOSEPH M. CARIK, JAMES BEADNELL, JOY
   BEADNELL, GEORGE DEMKO, ADAM DIBLE,
   CAROL E. EMERSON, MICHAEL GNIDOVEC,
     MICHAEL A. MASULA, THOMAS JAMES
    OLSZEWSKI, THOMAS STANZIANO, LAURA
 WINCHESTER, JOHN DOE, 1-8, JANE DOE, 1-5, AND
           JENNIFER LACOGNATA,
              Plaintiffs-Appellants,

                                v.

     DEPARTMENT OF HEALTH AND HUMAN
  SERVICES, KATHLEEN SEBELIUS, SECRETARY
   OF HEALTH AND HUMAN SERVICES, UNITED
   STATES FOOD AND DRUG ADMINISTRATION,
 MARGARET A. HAMBURG, M.D., COMMISSIONER
     OF FOOD AND DRUGS, FOOD AND DRUG
 ADMINISTRATION, UNITED STATES NATIONAL
   INSTITUTES OF HEALTH, AND DR. FRANCIS S.
  COLLINS, IN HIS OFFICIAL CAPACITY AS THE
 DIRECTOR, NATIONAL INSTITUTES OF HEALTH,
              Defendants-Appellees,

                               AND

       MOUNT SINAI SCHOOL OF MEDICINE,
                    Defendant.
              ______________________

                            2014-1270
Case: 14-1270      Document: 12      Page: 2     Filed: 05/06/2014



 2                                   CARIK   v. HHS



                    ______________________

     Appeal from the United States District Court for the
 District of Columbia in No. 1:12-cv-00272-BAH, Judge
 Beryl A. Howell.
                  ______________________

                        ON MOTION
                    ______________________

                           ORDER
         The parties jointly move to dismiss this appeal.
 Mount Sinai School of Medicine notifies the court that it
 will not be participating in the appeal and requests that
 its designation as an appellee be stricken from the official
 caption because the claims against it were voluntarily
 dismissed in the district court.
       Upon consideration thereof,
       IT IS ORDERED THAT:
    (1) The motion to dismiss this appeal is granted. The
 appeal is dismissed.
       (2) Each side shall bear its own costs.
      (3) Pursuant to Mount Sinai’s notice, the revised offi-
 cial caption is reflected above.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s21
 ISSUED AS A MANDATE: May 6, 2014